MEMORANDUM **
Juan Carlos Salgado-Chavez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We vacate and remand.
The IJ denied Salgado-Chavez relief under 8 U.S.C. § 1182(c) for failure to prove unrelinquished domicile and in the exercise of discretion. Because the BIA’s “affirmance without opinion endorses only the result of the IJ’s decision and not its reasoning, we do not know whether the BIA’s decision was based on the renewable or unreviewable ground, or both.” Lanza v. Ashcroft, 389 F.3d 917, 927 (9th Cir.2004). Therefore, “intelligent exercise of our appellate jurisdiction” requires that we vacate and remand. Id. at 932.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.